Judgment of the Supreme Court, New York County (Edward McLaughlin, J.), rendered January 13, 1988, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first and fourth degrees, criminally using drug paraphernalia in the second degree, and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent indeterminate prison terms of from 18 years to life and 2⅓ to 7 years on the drug possession counts and concurrent definite prison terms of one year each on the paraphernalia and weapon counts, unanimously reversed, on the law, and the matter remanded for a new trial. Counsel’s motion to withdraw is denied and he is sua sponte relieved without compensation.
Defendant and his codefendants Guillerrmo Paniaqua, Justo Sanchez and Ricardo Rodriguez were jointly tried before a jury. The People concede, and we find, that defendant’s conviction must be reversed and a new trial ordered on the ground *302that the trial court dismissed a sworn juror on the second day of trial (People v Sanchez, 160 AD2d 554; People v Paniaqua, 160 AD2d 334).
Defendant’s appellate counsel moved to withdraw on the ground that there are no nonfrivolous points which could be raised on this appeal (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833), despite our disposition of the codefendants’ appeals. Under the circumstances, we discharge counsel without compensation. Concur—Carro, J. P., Rosenberger, Kassal, Ellerin and Wallach, JJ.